Citation Nr: 0938916	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3. Entitlement to service connection for a left arm 
disability, claimed as sling palsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1972 to 
June 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO denied service 
connection for sling palsy of the left arm and reopened and 
denied the claims of service connection for bilateral hearing 
loss and tinnitus.  Despite the adjudicatory actions by the 
RO the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

The Veteran testified at a Board hearing before the 
undersigned in September 2008.  A copy of the transcript has 
been associated with the file.  

The issues of bilateral hearing loss, tinnitus and a left arm 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A May 2005 RO decision denied service connection for 
bilateral hearing loss and tinnitus; the Veteran did not file 
a notice of disagreement within one year of being notified.  

2. Evidence received since the May 2005 rating decision 
denying service connection for bilateral hearing loss and 
tinnitus raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1. The RO's May 2005 decision that denied a service 
connection claim for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2. Evidence received since the May 2005 decision is new and 
material, and the Veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3. Evidence received since the May 2005 decision is new and 
material, and the Veteran's claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for bilateral hearing loss and tinnitus, in the present case, 
the Board concludes that this law does not preclude an 
adjudication of this matter.  The Board is taking action 
favorable to the Veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

The RO denied service connection for bilateral hearing loss 
and tinnitus in May 2005 because there was no showing of a 
nexus between pertinent disability and service.  The Veteran 
did not file a notice of disagreement and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

The Board finds that new and material evidence has been 
received subsequent to the May 2005 decision.  

In January 2007 the Veteran's treating physician, Dr. N. 
submitted a statement on a form.  Dr. N. noted that the 
Veteran had hearing loss and tinnitus and reviewed the 
Veteran's military records.  The opinion that it was at least 
as likely as not that current hearing loss and tinnitus were 
related to military service was checked on the form.  Pure 
tone thresholds were taken and showed impaired hearing loss.  
The medical reasoning listed for the opinion was noise 
induced hearing loss.  

In April 2007, the Veteran was given a VA audiology 
examination.  The claims file was reviewed and the Veteran 
was interviewed.  The examiner noted normal hearing 
bilaterally upon enlistment and upon separation.  The 
examiner observed that no complaints were documented 
regarding hearing loss or tinnitus.  As a result, the 
examiner opined that the Veteran's hearing loss and tinnitus 
were not related to military service due to the absence of 
acoustic damage in svc.  

In May 2007, a second letter from Dr. N. was submitted.  He 
reviewed records of the Veteran and noted the Veteran's 
position as a weapons location equipment repairman; "He 
stood alongside of a 175 mm cannon being exposed to the noise 
of the explosion when a 174 pound projectile was being shot 
20 miles."  Dr. N. opined that having this type of exposure 
at least as likely as not caused the Veteran's noise induced 
hearing loss.  Dr. N. explained: "Medically noise induced 
hearing loss can be caused by as little as a one time 
exposure to loud sound."  

In August 2008, a third letter and consultation record from 
Dr. N. was submitted.  Dr. N. stated he disagreed with Dr. T, 
who had related the Veteran's hearing loss to genetics in 
April 2000.  In this opinion, Dr. N. seemed to be saying the 
Veteran has both genetic and noise-induced hearing loss.  
"Noise exposure induced sensorineural hearing loss, in which 
genetics is known to predispose more intense loss."  Dr. N. 
again opined that it's as likely as not the hearing loss is 
consistent with noise induced hearing loss.  Dr. N. noted 
that records show that the discharge audiogram is slightly 
worse than the entrance audiogram.  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claims.  As the evidence is considered new and 
material, the claims of service connection for hearing loss 
and tinnitus are reopened.  




ORDER

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, to 
this extent, the claim is granted.  

New and material evidence has been received to reopen the 
claim for service connection for tinnitus, to this extent, 
the claim is granted.  


REMAND

A November 2006 document in the claims file shows the Veteran 
is currently receiving Social Security Administration (SSA) 
benefits.  These records have not yet been requested and are 
not in the claims file.  On remand, SSA records should be 
obtained and associated with the claims folder.  Negative 
responses should be documented.  

The Veteran has filed a claim for service connection for a 
left arm disability or sling palsy.  An August 1972 service 
treatment record shows a diagnosis of sling palsy in the left 
arm.  The clinician noted that arm strength was coming back 
at that time.  Days later, another record showed the Veteran 
complained of still having problems doing pull-ups.  The 
impression was still sling palsy.  Some improvement had 
occurred but much weakness was still reported.  Physical 
therapy was recommended.  

In an August 1972 letter to his parents, the Veteran stated 
that he had a bad case of sling palsy and stated that the day 
after "snapping in" he couldn't even button his jacket.  He 
stated that it was better and that his hand should be back to 
full strength in a week or two.  In an August 1972 service 
treatment record the Veteran returned for an evaluation.  He 
was exercising his hand daily with improvement.  He was to 
return if there was no progression of improvement.  No other 
service treatment records address this issue.  

In a January 2007 statement regarding his left arm, the 
Veteran stated that after snapping in and shooting to qualify 
as a marksman, his arm went numb after being in shooting 
position for a long period of time.  The Veteran did not 
complain, but was sent to sick bay when he could not do pull 
ups.  He stated the pain decreased over the year and "as 
time went on some of the strength and feeling returned" to 
his left arm."  But his left arm and fingers of left hand 
still tingle, which is a problem because the Veteran uses 
sign language to communicate.  

An October 2008 private neurology record shows an impression 
no carpal tunnel, no ulnar neuropathy and no cervical 
radiculopathy.  Another doctor filled out a form opinion and 
gave a diagnosis: "probable old neuropathic injury."  A VA 
examination is needed to determine the nature and etiology of 
any current left arm disability.  

Additionally, a new VA examination is needed to determine the 
nature and etiology of the Veteran's tinnitus and hearing 
loss.  If possible, an examiner who had not previously 
assessed the Veteran should examine him.  The examiner should 
also be instructed to review the opinions of Dr. N (January 
2007, May 2007, and August 2008) and the April 2007 VA 
examiner, which were referenced above.  

Accordingly, the case is REMANDED for the following action: 

1. Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

2. Schedule the Veteran for a pertinent VA 
examination in order to determine the 
nature and etiology of any left arm 
disability.  The claims folder and a copy 
of this remand should be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  All 
necessary tests should be conducted.  

If a left arm disability is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's left arm disability is 
related to his active service.  The 
examiner must provide a comprehensive 
report by including complete rationales 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  The attention 
of the examiner is directed to the October 
2008 private evaluation and opinion.  

3. Schedule the Veteran for a pertinent VA 
examination in order to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  If possible, 
an examiner who has not previously 
assessed the Veteran should be used.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to completion of the 
examination report.  All necessary tests 
should be conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's bilateral hearing loss and 
tinnitus is related to his active service.  
The examiner must provide a comprehensive 
report by including complete rationales 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  The attention 
of the examiner is directed to the 
opinions of Dr. N (January 2007, May 2007, 
and August 2008) and the April 2007 VA 
examiner.  

4. Re-adjudicate the claims for service 
connection.  If the decision remains in 
any way adverse to the appellant, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


